


Exhibit 10.28
Freeport-McMoRan Copper & Gold Inc.
Executive Services Program
(Replaces the Financial Counseling and Tax Return Preparation and Certification
Program)


1.Purpose. The Freeport-McMoRan Copper & Gold Inc. Executive Services Program
(the “Program”) is designed to enable the eligible participants to devote to the
business activities of Freeport-McMoRan Copper & Gold Inc. (the “Company”) or
its subsidiaries the time and attention that such individual would otherwise
have had to devote to their personal planning concerns.
2.Financial Counseling. The Program contemplates the provision of professional
counseling services in the area of personal financial and estate planning by an
independent adviser selected by each participant.
3.Tax Return Preparation and Certification. The Program contemplates the
provision of professional assistance, by a public accounting firm selected by
the participant, with the preparation and filing of personal income tax returns.
4.Club Memberships. The Program contemplates the reimbursement of annual social
and business club membership fees for certain Program participants for the
primary purpose of facilitating business-related entertaining and networking. As
of January 1, 2009, reimbursement of annual social and business club membership
fees is not available to Program participants who are executive officers of the
Company.
5.Long-Term Care Insurance. The Program contemplates the reimbursement of all or
a portion of the premiums relating to long-term care insurance for Program
participants.
6.Administration. The Program shall be administered by the President and Chief
Executive Officer of the Company or his or her designees who shall have full
authority to




--------------------------------------------------------------------------------






interpret the Program and from time to time adopt rules and regulations for
carrying out the Program, subject to such directions as the Corporate Personnel
Committee of the Company's Board of Directors may give, either as general
guidelines or in particular cases.
7.Eligibility for Participation. Participation in the Program shall be offered
to the Chairman of the Board, the President and Chief Executive Officer, and the
Senior Vice Presidents of the Company, and, in addition to such participants,
employees of the Company or any of its subsidiaries who may from time to time be
selected by the President and Chief Executive Officer. Participation in the
Program is subject to an annual allowance per eligible participant and will
generally continue through the year following each participant's retirement
unless otherwise determined by the President and Chief Executive Officer.
8.General Provisions. The selection of any employee for participation in the
Program shall not give such employee any right to be retained in the employ of
the Company or any of its subsidiaries, and the right of the Company and of such
subsidiary to dismiss or discharge any such employee is specifically reserved.
The benefits provided for employees under the Program shall be in addition to,
and in no way preclude, other forms of compensation to or in respect of such
employee.
9.Tax Gross-Up. Except as provided below, the amount of fees paid pursuant to
the Program for each participant can be grossed-up for Federal, State (where
applicable), Social Security and Medicare taxes at the highest marginal tax
rate. The Company will pay the taxes directly to the respective agencies on
behalf of participants. Each participant's earnings statement and W-2 will
reflect the benefit paid on behalf of the participant under the Program and the
associated tax gross-up as earnings. The taxes paid on behalf of the participant
will also be shown as withholdings. The tax gross-up payment for reimbursements
provided during a




--------------------------------------------------------------------------------






calendar year will be made before the end of that calendar year. Effective
January 1, 2009, the Company will no longer provide tax gross-ups on the fees
paid pursuant to the Program for participants who are executive officers of the
Company, and effective December 31, 2009, the Company will no longer provide tax
gross-ups on the fees paid pursuant to the Program for all other Program
participants.
10.Section 409A. This Program shall be interpreted to avoid any penalty
sanctions under Section 409A of the Internal Revenue Code, as amended, and
applicable Treasury Regulations and guidance thereunder (“Section 409A”). The
timing of any payment provided hereunder that is subject to Section 409A may not
be accelerated unless permitted under Section 409A. In no event shall a
participant, directly or indirectly, designate the calendar year of payment. All
reimbursements and in-kind benefits provided under this Program shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (ii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iii) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
11.Amendment or Termination. The Corporate Personnel Committee may from time to
time amend or at any time terminate the Program.




